   Case 2:18-cv-06725-DMG-JPR Document 50-1 Filed 09/19/19 Page 1 of 1 Page ID #:567
Judge Dolly M. Gee
SCHEDULE OF PRETRIAL & TRIAL DATES (JURY TRIAL)

Case No.:     CV 18-6725-DMG (JPRx)              Title:   Lauren Moshi, LLC v. Daniel Fuentes

                                 MATTER                                   COURT ORDERED             TIME
                                                                              DATE

TRIAL     [ ] Court [ x ] Jury                                                9-29-20                  8:30 a.m.
Duration Estimate: 5-7 days                                                  (Tuesday)

FINAL PRETRIAL CONFERENCE (FPTC)                                               9-1-20                  2:00 p.m.
4 wks before trial                                                           (Tuesday)


                                 MATTER                                        COURT ORDERED DATE

Amended Pleadings and Addition of Parties Cut-Off (includes hearing of                   12-20-19
motions to amend)

Early Mediation Deadline                                                                  3-6-20
Joint Report re Results of Early Mediation                                               3-13-20

Non-Expert Discovery Cut-Off1                                                            5-26-20
(includes hearing of discovery motions)

Motion Cut-Off (filing deadline)                                                       6-5-20
Last hearing date for dispositive motions                                        7-10-20 @ 2:00 p.m.

Initial Expert Disclosure & Report Deadline                                              6-30-20

Rebuttal Expert Disclosure & Report Deadline                                             7-28-20

Expert Discovery Cut-Off (includes hearing of discovery motions)                         8-11-20

Settlement Conference Completion Date                                                     8-4-20

Motions in Limine Filing Deadline                                                        8-11-20

Opposition to Motion in Limine Filing Deadline                                           8-18-20

Joint Status Report re Settlement                                                        8-11-20

Proposed Pretrial Conference Order                                                       8-11-20

Contentions of Fact/Law                                                                  8-11-20

Pretrial Exhibit Stipulation                                                             8-11-20

Joint Exhibit List                                                                       8-11-20

Witness Lists & Joint Trial Witness Time Estimate Form                                   8-11-20

Agreed Statement of the Case                                                             8-11-20

Proposed Voir Dire Questions                                                             8-11-20

Joint Statement of Jury Instructions &                                                   8-11-20
Joint Statement of Disputed Instructions

Verdict Forms                                                                            8-11-20


                1
                 Plaintiff’s request for bifurcated discover is DENIED.
